CaSe: 1216-Cr-OOl42-DAP DOC #Z 65 Filed: 12/17/18 l Of13. Page|D #Z 332

 

 

 

 

 

 

 

Page 2
MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SE'I` ASIDE, OR CORRECT
SENTENCE BY A PERSON IN FEDERAL CUSTODY
United States District Cc’urt District Northern Dis trict of Ohio
NB.IRE (unr.‘ler which you were convicted): DOCkEt OI` CHSE NO.I
PAU'L l_.. SHOCKLEY
Place of Confinement: Prisoner No.:
Fcl BEC.KLEY 63301-060
UNITED STATES OF AMERICA MOVal'lt linclude name under which you were cunvlcted)
v_ PAUL L. SHOCKLEY

 

 

 

MOTION

1. (a) Name and location of court that entered the judgment of conviction you are challenging
U.S. Dietric.t Court
Northern `District of Ohio ,`_,.

(b) Criminal docket or case number (if you know): 16-cr-00142~DAP-1
Z. (a) Date of the judgment of conviction (if you know): 01/09/2017

 

(b) Date of sentencing: 1/06/2017

3. Length ofsentence: 97 months ~ _ _
4. Nature of crime (all counts): CtS. 1-'2 Mai]_ F!:'aud, Vj_Olation Of 18 USC 13¢.1:1,¢_".:

 

C-t. 3 - Wire Fraud. violation of 18 USC. 1343..

 

 

 

5. (a) What vras your plea? (Check one)
(1) Not guilty Cl (2) Guilty §§ (3) Nolo contendere (no contest) ll

(b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count

or indictment what did you plead guilty to and what did you plead not guilty to?

 

 

 

 

6. If you went to trial, What kind of trial did you have? (Check one) Jury C] Judge only []

 

CaSe: 1216-Cr-OOl42-DAP DOC #Z 65 Filed: 12/17/18 2 Of13. Page|D #Z 333

7. Did you testify at a pretrial hearing, triai, oi' .poet-tr`iai hearing? Yes m No
B. `Did you appeal from the judgment of conviction? Yes ` No X'J
9. If you did appeal, answer the foliowing: l

(a) Neroe of cour.t: ‘.

‘ (b} Docket or case number (if you know):

Page 3

 

 

 

(c) Result:

 

(d`J Date of result (if you know}: j

 

 

(e) Citation to the case (if you kno\v)t _

 

 

(f) Grounds raised:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(g) Dicl you file a petition for certiorari in the Uriii.ed Statee Supreme Uourl':? Yes
Ii' "Yee," answer the foliov.-'in fr'

-_z.:.

(1) Docltet or case number (ii” you know):

No=:]

 

 

(2) Reeult:

 

 

 

 

(3) Date of r_eult (_ii` you knov.-"):

 

 

 

' (e') Citetiori to the case (i_i` you ]~:no'c'\-'):-l

 

 

 

(5) Groun de raised:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10. Other than the`dii'ect appeals listed above, have _vou previously filed any other motions,
petitions1 or applications concerning this judgment oi` convi

Yes L`.J No if

etiou in any coui't'?

11. Ii” _\=oui‘ answer to Quesf:ion 10 was "Yee_." give the following infoi'niation:

(e} (1) Narne of court:

 

(2) Docl;et or case number (ifyou know}:

(3) Date of filing (if _vou know}:

 

 

 

 

 

 

 

 

CaSe' 1216-Cr-OOl42-DAP DOC #Z 65 Filed: 12/17/18 3 Of13. Page|D #Z 334

Fage ~'.1

 

(4) Nature of the proceediug:_ l. .

k- (-5) Gi‘ounde reisecl: .

 

 

 

(6) Did you receive a hearing v.'liere evidence v.‘as given on your motion, petitionz or
application? 'i'es E No l

{7] Result:
(S) Date of result (if you knou-'): ;

 

(b) Ii`you filed any1 second motion, petitionz or application,rgive the same information:' “ ' '
(1) Nanie of court: -' _ . . n
(?,) Docl;et or case M
(3) Date of filing (n” you know): _w_g
l (A,) Nature of tile proceeding d \
(5} Grounde raised: ` \

_'\

 

 

 

 

 

 

(6) Did you receive a hearing Where evidence vva.s given on your motion petition or

application? Yes 5 No lt

('f} Result: . ' ‘
(S) Date of result {it" you know): w

{c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your
motion petition, or application? l

(l) l"irst petition: Yes 53 No §

(2) Second petition: Yes Cl No !

 

 

CaSe: 1216-Cr-OOl42-DAP DOC #Z 65 Filed: 12/17/18 4 Of13. Page|D #Z 335

Page 5

 

{d) lf you did not appeal from the action on any motion, petition, or application, explain briefly

 

why you did not:

 

 

12. For this motion. state every ground on Which you claim that you are being held in violation of the
Consti'tution, laws, or treaties of the United'States. Attach additional pages if you have more

than four grounds State the facts supporting each groundl

 

QRgnva[JNE; lrial counsel's performance uas'eonqrirnrinnn11y deficient
by failing to obiect and develop an argument that acceptance of resp. was warranted.

. (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
Mr. Shocklev agreed to cooperate fully with the government and investigation

of the offense saving the government from preparing for trial, he proffered
information. as well as agreed to multiple continuances of time to indict.
Mr. Shoc'kley timely notified the government_his intent to plea. Thus the
_Government did not have to prepare for trial. _ t
As a matter of rule. the guidelines provide for acceptance of responsibility.

See Memorandum of law.

 

 

 

 

 

(h] Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this iss`ue?
Yes C\ No iii

(2) If you did not raise this issue in your direct appeal explain why:
failed to develop the record, ineffective assistance of counsel

Trlal counsel

 

 

 

{c) Post»Conviction Proceedings:

(1) Did you raise this issue in any post~conviction motion, petition, or appiication?
Yes § No 13 `
(2) If your answer to Question (c) (1) is "Yes," state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

_ Result (attach a copy of the court‘s opinion or order. if availabie):

GROUND 'I'WO: 'l`fia
petitioner to stipglate to a loss amount without reviewing the matter and

(a) Supporting facts {Do not argue or cite law.

See at,,LachMandnm- __ __

CaSe: lil6-CI’-OOl42-DAP DOC #Z 65 Filed: 12/17/18 5 Of13. Page|D #Z 336

Page 6

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

(3) Did you receive a hearing on your motion, petition. or application?
Yes [] No L__l

(4) Did you appeal from the denial of your motion. petition. or application?
Yes D No Ci

(5) If your answer to Question (c)(4) is “Yes." did you raise this issue in the appeal?
Yes Ci No D

(6) If your answer to Question (c)(fi} is "Yes," state:

Name and location of the court where the appeal Was Hied:

 

 

 

Docket.or case number (if you know):

 

Date of the court‘s decision:

 

 

 

(7) lf your answer to Question (c)(4) or Question (c)(§) is "No," explain why you did not appeai or

 

raise this issue:

 

 

l counsel was constitutionally deficient bv incuding _

_lust state the specific facts thath supporny fgfifl§lgi'rn'.)`:

 

 

 

CaSe: lil6-Cr-OOl42-DAP DOC #Z 65 Filed: 12/17/18 6 l01°13. Page|D #Z 337

Page 8

_(7) If your answer to Question (c)(4) or Question {c) (5) is "No," explain why you did not appeal or

raise this issue:

 

 

 

cRouNo THREE: new cnrm<:m_na_g mnmwnmnmmw Dg_w;g;@yy ev F‘A‘rt;tnc_

TO ARGUE SENTENCING DISPARITY AND DEVELOP 'l`iiE`. RECORD
(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your ciaim.):

g 11

 

 

 

 

 

 

 

 

 

 

{b} Direct Appeal of crowd Three:

{1) if you appealed from the judgment of conviction, did you raise this issue?

Yes El No EK
(2) If you did not raise this issue in your direct appeall explain
lneffective assistance of counsel

 

why:

(c) Post-»Conviction Proceedings:

(1) Did you raise this issue in any post-conviction motion. petition, or applicaticn?

Yes U No El§
(Z) If your answer to Question (c) (1) is "Yes," state:

'I`ype of motion or petition:

Narne and location of the court where the motion or petition was filed: '

 

Docket or case number (if you know):

Date of the court’s decision:

 

 

 

CaSe: lil6-CI’-OOl42-[_)AP DOC #Z 65 Filed: 12117/18 7 Of l3. Page|D¢#: 338

Page 7

 

 

 

(b) Dire_ct Appeal of Ground 'I_'vvo:
(l) If you appealed from the judgment of conviction, did you raise this issue?
Yes lI] No ill '
('2) If you did not raise this issue in your direct appeal explain why‘, ineffective

 

assistance of counsel

 

(c) Post- Conviction Proceedings:
(1) )Did you raise this issue in any post-conviction motion, petition. or application?
Yes EJ No Dl

( 2) I‘r` your answer to Question (c) (1) is “Yes," state:

 

'I`ype of motion or petition:

Name and location of the court where the motion or petition was filed: _

 

 

Docket or case number (if you know):

Date of the court‘s decision:

 

 

Result (attach a copy of the court's opinion or order, if available):

 

 

, {3) Did you receive a hearing on your motion, petition. or application?

Yes ill No Cl
(4) Did you appeal from the denial of your motion. petition, or application?
Yes l:l No |Il ' 4 '

(5) lf your answer to Question (c)(4} is “Yes," did you raise this issue in the appeal?
_ Yes Ei No Cl `
(6) If your answer to Question (c) (4) is “Yes," state:

Name and location of the court where the appeal was filed:,

 

 

 

Docket or case number (if you know}:

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order. if available):

 

 

 

 

 

 

CaSe: lil6-CI’-OOl42-DAP DOC #Z 65 Filed: 12/17/18 8 Of l3. Page|D #Z 339

Page 9

 

Result (attach a copy of the court's opinion or order, i_f available): 1

 

 

(3) Did you receive a hearing on your motion. petition, or application?
Yes El No D `

(4) Did you appeal from the denial of your motion, petition, or application?
Yes Cl No Cl n

(5) If your answer to Question (c)(4) is "Yes," did you raise this issue in the appeal?
Yes_ l'_`l No Cl

(6) If your answer to Question (c)(4) is "Yes." state:

 

Narne and location of the court where the appeal was filed:

 

Docket or case number (if you know):

 

Date of the court's decision:

 

 

Result [attach a copy of the court's opinion or order, if available):

 

 

(7) Ifyour answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or

raise this issue:

 

 

 

 

 

GROUND FOUR:

 

 

\

(a) Supporting facts (Do not argue or cite law. lust state the specific facts that support your claim.):

 

 

 

 

 

 

 

 

 

 

 

CaSe:r 1216-Cr-OOl42-DAP DOC #Z 65 Filed: 12/17/18 9 Of 13. Page|D #Z 340

Page 10

 

 

 

(b) Direct Appeal of Ground Four:

(l) If you appealed from the judgment of conviction did you raise this issue?
Yes E No Cl

( Z} Zlf you did not raise this issue in your direct appeal, explain why:

 

 

 

 

(c) Post-Conviction Proceedings:
{1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes D No Cl

(2) `.[f your answer to Question (c)(l) is "Yes," state:

 

Type of motion or petition:
Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know}:

 

Date of the court's decision:

l Result (attach a copy of the court's opinion or order, if available}:

 

 

 

(3) Did you receive a hearing on your motion, petition, or application?
res n No n `
(4) Did you appeal from the denial of your motion, petition, or application?

YeS D No Cl
(5) If your answer to Question (c)(4) is “Yes." did you raise this issue in the appeal?

 

Yes Cl No Cl `
(6) Ifyour answer to Question{ {4c)( ) is "Yes." state:

Name and location of the court where the appeal was filed

 

 

 

 

 

Docket or case number (if'you know):

 

Date of the court’s decision:

 

Result (at:tach a copy of the court's opinion or order, if available):

 

 

 

 

CaSe: 1216-CI’-00142-DAP DOC #Z 65 Filed: 12/17/18 10 Of 13. Page|D #. 341

Page 11

(7) If your answer to Question (c)(4) or Question (_c) {5) is “No," explain why you did not appeal or _

raise this`issue:

 

 

 

 

 

13. Is there any ground in this motion that you have Bt_ previously presented in some federal court?

Ii` so, which ground or grounds have not been presented, and state your reasons for not

Presenting them Al_l grounds presented herein have not been raised before

any Federal district Court

 

 

 

 

 

14. Do you have any motion, petition or appeal now pending (iiled and not decided yet) in any court
for the judgment you are challenging? Yes lIl NOXJ
I.F "Yes," state the name and location of the court, the docket or case number,' the type of

proceedingl and the issues raised.

 

 

 

 

 

 

15. Give the name and address. if knoWn, of each attorney who represented you in the following

stages of the judgment you are challenging
(a) At preliminary hearing: Roeer M. Synenberg, 55 Public Square, Suite 1331

Cleveland. Ol-i 44113 `
(b) At arraignment and plea: ROzer M. Svnenbersz

 

(c) At trial: N/ A

 

{d) At sentencing: ROg@r‘ M. Synerlberg

 

 

 

CaSe: 1216-CI’-00142-DAP DOC #Z 65 Filed: 12/17/18 11 Of 13. Page|D #Z 342

16.

17.

Page 12

(e) On appeal: N/A

 

_(f) In any post-conviction proceeding: N/A

 

(g} On appeal from any ruling against you in a post-conviction proceeding:

N/A

 

Were you sentenced on more than one count of an indictment or on more than one indictment, in

the same court and at the same time? Yes §Cl No E¥

Do you have any future sentence to serve after you complete the sentence for the judgment that

you are challenging? Yes {'_`| No m
(a) If so, give name and location of court that imposed the other sentence you will serve in the

future:

 

 

 

(b) Give the date the other sentence was imposed:

 

(c) Give the length of the other sentence:
(d) l-Iaveyou filed, or do you plan to file, any motion. petition, or application that challenges the

judgment or sentence to be served in the future? Yes Cl No Cl

 

 

CaSe: 1216-CI’-00142-DAP DOC #Z 65 F'i|ed: 12/17/18 12 Of 13. Page|D #Z 343

Page 13

lB. TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you
. _must explain why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not
baryour motion.*MmHQ.ll Gi,hcl l ol¢d holean OU+ abOU’l' .
\'l' im-l»ll mcen~l-l\l. I am workan Olo acl‘l'md 63 l€l‘l`€l” allow
BOV. l `l d d 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* The Antiterrorlsm and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C.
§ 2255. paragraph 6. provides in part that:
A one-year period of limitation shall apply to a motion under this section. The limitation period
shall run from the latest of _ - ,
(l) the date on which the judgment of conviction became final;
(2) the date on which the impediment to making a motion created by governmental action in
violation of the Constitution or laws of the United States is removed, if the movant was
prevented from making such a motion by such governmental action;
(3) the date on which the right asserted was initially recognized by the Supreme Court, if
that right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or
{4) the date on which the facts supporting the claim or claims presented could have been
discovered through the exercise of due diligence

 

 

CaSe: 1216-CI’-00142-DAP DOC #Z 65 Filed: 12/17/18 13 Of 13. Page|D #Z 344

Page l 4

'I`herefore. movant asks that the Court grant the following relief: (al Vacate the Sentence

and remand for resentencing;(b) appointment of counsel
(c) any other relief the court deems just and equitable

or any other relief to which movant may be entitled

 

Signature of Attorney (if any)

I declare (or` certify, verify. or state) under penalty of perjury that the foregoing is true and correct
and that this ot'on under 28 U.S.C. § 2255 was placed in the prison mailing system on M
2@_£%,0! /5 /6’

month, date, year).

Ié»
Exe_cuted (signed) on 1/@3;/2018

      
      

'. 1 ' . _ ` '
Sig¢\¥!lfure o®nt /

Ii` the person signing is not movant. state.relationship to movant and explain why movant is not

signing this motion.

 

 

 

IN FORMA PAUPERIS DECLARATION

 

[Insert appropriate court}

'*****

 

 

 

